DETAILED ACTION
Applicant’s filing amendment dated Mar. 09, 2021.
Claims 1, 8, and 15 have been amended.
Claims 5, 6, 12, 13, 19, and 20 have been cancelled.
Claims 21-26 are added.
Claims 1-4, 7-11, 14-18, and 21-26 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Mr. Kirt L. Iverson (Reg. No. 62,660) on 03/26/2021 to place the claims in the condition for allowance.
In the claims filed on 03/09/2021, further amend as below:
2.	(Currently Amended) The system of claim 1, wherein the precondition includes calling a standard Application Program Interface (API) of a provider service and the triggering of the generation of the message includes performing the calling of the standard API.
3.	(Currently Amended) The system of claim 1, wherein a satisfaction of the precondition includes calling a non-standard API of a provider service and the triggering of the generation of the message includes writing the non-standard API on-demand and performing the calling of the non-standard API.

(Currently Amended) The system of claim 1, wherein the performing of the verifying of the message is based on changes to source code using tools that are invokable from within one or more docker containers.
9.	(Currently Amended) The method of claim 8, wherein the precondition includes calling a standard Application Program Interface (API) of a provider service and the triggering of the generation of the message includes performing the calling of the standard API.
10.	(Currently Amended) The method of claim 8, wherein a satisfaction of the precondition includes calling a non-standard API of a provider service and the triggering of the generation of the message includes writing the non-standard API on-demand and performing the calling of the non-standard API.
16.	(Currently Amended) The non-transitory machine-readable storage medium of claim 15, wherein the precondition includes calling a standard Application Program Interface (API) of a provider service and the triggering of the generation of the message includes performing the calling of the standard API.
17.	(Currently Amended) The non-transitory machine-readable storage medium of claim 15, wherein a satisfaction of the precondition includes calling a non-standard API of a provider service and the triggering of the generation of the message includes writing the non-standard API on-demand and performing the calling of the non-standard API.

Allowable Subject Matter
Claims 1-4, 7-11, 14-18, and 21-26 are allowed. 
The following is an examiner’s statement of reasons for allowance: The searched prior arts taken alone or in combination fail to suggest “selecting an asynchronous message contract based on a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191